Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 8-11, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Claim Objections
Claim 6 is objected to objected to because of the following informalities:  
“claim 4” in line 1 should be --claim 5--;
“the second ramp” in line 3 should be --the second ramp portion--.  
Claim 15 is objected to because of the following informalities:
“the absence of lubricant flow” in lines 5-6 should be --an absence of a lubricant flow--;
“the fan” in line 7 should be --a fan of the fan section--;
“an axis” in line 9 should be --the 
Claim 17 is objected to because of the following informalities:
“lubricant flow” in line 4 should be --lubricant 
“lubricant flow” in line 5 should be --lubricant 
Claim 18 is objected to because of the following informalities:
“more lubricant flow” in lines 1-2 should be --more lubricant 
“than lubricant flow” in line 2 should be --than lubricant 
Claim 23 is objected to because “a circumferential cavity between oppositely facing helical gear regions of the sun gear” in lines 2-3 should be --[[a]]the circumferential cavity--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune et al. (U.S. 2015/0065285).
Re claim 1:
McCune discloses fan drive gear system (48, geared architecture - Para 51 (a type of fan drive gear system as described in Para 51)) for a turbofan engine (20, gas turbine engine - Para 49 (a type of turbofan as described in Para 49)) comprising: 

a plurality of intermediate gears (68, planet gears - Para 57 (a type of intermediate gear as shown in Fig. 4)) driven by the sun gear (60)(see Fig. 4 - element 68 is shown driven by element 60 as described in Para 57); and 
a baffle (92, baffle - Para 60) disposed between at least two of the plurality of intermediate gears (68)(see Fig. 4 - element 92 is shown disposed between element 68) for defining a lubricant flow path (see Fig. 9 - a type of lubricant flow path is shown by unlabeled arrows which is described in Para 68) from an interface (90, gear mesh - Para 58) between the sun gear (60) and at least one of the plurality of intermediate gears (68)(see Figs. 4, 9, and Paras 60-61), the baffle (92) including a channel (104, scavenge passage - Para 61) with at least one ramp portion (106A, outer scavenge passage wall - Para 68 (a type of ramp portion as shown in Fig. 9)) directing lubricant (Para 68)
Re claim 2:
McCune discloses wherein the at least one ramp portion (106A) directs lubricant forward (Para 68 - “The peak 120 splits the oil flow to a forward exit 108A”).
Re claim 3:
McCune discloses wherein the at least one ramp portion (106A) directs lubricant aft (Para 68 - “The peak 120 splits the oil flow to a forward exit 108A and an aft exit 108B”).

    PNG
    media_image1.png
    491
    509
    media_image1.png
    Greyscale


Re claim 4:
McCune discloses wherein the at least one ramp portion (106A) comprises a first ramp portion (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of first ramp portion (element A corresponds to portion of element 106A between 108A and 120))) directing lubricant forward (see Modified Fig. 9 above - element A is shown directing flow to element 108A which is a forward exit per Para 68) and a second ramp portion (Modified Fig. 9 above - B (person having ordinary skill in the art would recognize element B as a type of second ramp portion (element B corresponds to portion of element 106A between 108B and 120))) directing lubricant aft aft exit per Para 68).  
Re claim 5:
McCune discloses the fan drive gear system (48) as recited in claim 4 (as described above), including a carrier (74, carrier - Para 57) supporting the intermediate gears (68)(Para 57 - “Each planet gear 68 is rotationally mounted about a carrier post 70 that is respectively supported by a rotating carrier 74.”) and a ring gear (64, ring gear - Para 57) circumscribing the intermediate gears (68)(see Fig. 4 - element 64 is shown circumscribing element 68), wherein the baffle (92) is attached to the carrier (74)(Para 59) and the carrier (74) rotates about the axis (A)(see Fig. 5 - element A is shown centered on element A and per Para 57 element 74 is a rotating carrier).

    PNG
    media_image2.png
    548
    662
    media_image2.png
    Greyscale

Re claim 6:
McCune discloses the fan drive gear system (48) as recited in claim 4 (as described above), including a forward gutter (Modified Fig. 10 above - A (person having ordinary skill in the art would recognize element A as a type of forward gutter)) forward of the carrier (74, carrier - Para 57)(see Fig. 3 and Modified Fig. 10 above - element A is shown forward of element 74 between views of Fig. 3 and Fig. 10 (element 74 is shown in both of Figs. 3 and 10 but is not labelled in Fig. 10)) and an aft gutter (Modified Fig. 10 above - B (person having ordinary skill in the art would recognize element B as a type of aft gutter)) aft of the carrier (74)(see Fig. 3 and Modified Fig. 10 above - element 
Re claim 7:
McCune discloses wherein the baffle (92) includes an inlet (102, scoop - Para 60 (a type of inlet as shown in Fig. 5)) opening into the channel (104)(see Fig. 5 - element 102 is shown opening into element 104), the inlet (102) disposed radially inward of the first ramp portion (Modified Fig. 9 above - A) and the second ramp portion (Modified Fig. 9 above - B)(see Figs. 4 and Modified Fig. 9 above - elements A and B are shown between views of Modified Fig. 9 above and Fig. 4 as being radially outward of element 92).
Re claim 14:
McCune discloses wherein the baffle (92) includes a wedge (Modified Fig. 9 above - C (person having ordinary skill in the art would recognize element C as a type of wedge; element C in Modified Fig. 9 above corresponds to the “apex extension” referenced in Para 63)) extending into a circumferential cavity (60G, groove - Para 63 (shown as a type of circumferential cavity between oppositely facing helical gear 
Re claim 15:
McCune discloses a turbofan engine (20, gas turbine engine - Para 49 (a type of turbofan as described in Para 49)) comprising: 
a fan section (22, fan section - Para 49) rotatable about an axis (A, engine central longitudinal axis - Para 50)(see Fig. 1 - element 22 is shown rotatable about element A as also described in Paras 50-51); 
a core engine section (24, compressor section - Para 50; 26, combustor section; Para 50; 28, turbine section - Para 50 (person having ordinary skill in the art would recognize elements 24, 26, and 28 collectively are a type of core engine section as shown in Fig. 1)) disposed about the axis (A)(see Fig. 1 - elements 24/26/28 are shown disposed about element A); 
a primary lubrication system (122, oil sump system - Para 68 (a type of primary lubrication system as shown in Fig. 10 and as described in Paras 66 and 68 (Para 68 describes element 122 as “oil sump system” and Para 66 describes “…scavenge passage 104 may be geometrically defined to direct a quantity of oil sufficient to supply, for example, the auxiliary oil system 116 with the remainder directed to a sump system…”))) including a sump (Para 68 - “oil sump system”) for gathering lubricant (see Fig. 10 at 122 and Para 68 (gathering lubricant is the function of an “oil sump system”)); 
an auxiliary lubrication system (116, auxiliary oil system - Para 66) configured to supply a lubricant flow in the absence of lubricant flow from the primary lubricant system (Para 66 - “…Many gear train components are able to tolerate lubricant starvation for various intervals of time, however some components may be less tolerant of lubricant starvation such that the auxiliary oil system 116 ensures an oil flow, at least temporarily, under all conditions inclusive of reduced-G conditions which may arise from aircraft maneuvers and/or aircraft orientation…”); 
a fan drive gear system (48, geared architecture - Para 51 (a type of fan drive gear system as described in Para 51)) driven by the core engine section (24/26/28)(see Fig. 1 and Para 51 - “…inner shaft 40 drives the fan 42 through a geared architecture 48…” (element 40 is described and shown as part of element 24/26/28 in Para 50 and Fig. 1)) for rotating the fan (42, fan - Para 51) about the axis (A)(see Fig. 1 and Para 51), the fan drive gear system (48) including: 
a sun gear (60, sun gear - Para 56) rotatable about an axis (A)(see Fig. 4 - element 60 is shown rotatable about element A), the sun gear (60) including a circumferential cavity (Modified Fig. 10 above - E (person having ordinary skill in the art would recognize element E as a type of circumferential cavity disposed between first and second gear regions as element E corresponds to the groove 60G described in Para 63 - “…a groove 60G in the sun gear 60 (FIG. 3) such as along the middle of a double helical gear…”)) disposed between a first gear region (Modified Fig. 10 above - C (person having ordinary skill in the art would 
a plurality of intermediate gears (68, planet gears - Para 57 (a type of intermediate gear as shown in Fig. 4)) driven by the sun gear (60)(see Fig. 4 - element 68 is shown driven by element 60 as described in Para 57); 
a baffle (92, baffle - Para 60) disposed between at least two of the plurality of intermediate gears (68)(see Fig. 4 - element 92 is shown disposed between element 68) for defining a lubricant flow path (see Fig. 9 - a type of lubricant flow path is shown by unlabeled arrows which is described in Para 68) from an interface (90, gear mesh - Para 58) between the sun gear (60) and at least one of the plurality of intermediate gears (68)(see Figs. 4, 9, and Paras 60-61), the baffle including a channel (104, scavenge passage - Para 61) with a first ramp portion (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of first ramp portion (element A corresponds to portion of element 106A between 108A and 120))) directing lubricant to the auxiliary lubrication system (116)(see Fig. 10 and Modified Fig. 9 above - element A is shown in Modified Fig. 9 above directing flow to element 108A which in Fig. 10 is shown directing flow to element 116 through element 118 (as also described in Para 65)) and a second ramp portion (Modified Fig. 9 above - B (person having ordinary skill in the art would recognize element B as a type of second ramp portion (element B corresponds to portion of element 106A sump system 122”)(see Fig. 10 and Modified Fig. 9 above - element B is shown in Modified Fig. 9 above directing flow to element 108B which is shown in Fig. 10 directing flow to element 122).
Re claim 16:
McCune discloses the turbofan engine (20) as recited in claim 15 (as described above), including a carrier (74, carrier - Para 57) supporting the intermediate gears (68)(Para 57 - “Each planet gear 68 is rotationally mounted about a carrier post 70 that is respectively supported by a rotating carrier 74.”) and a ring gear (64, ring gear - Para 57) circumscribing the intermediate gears (68)(see Fig. 4 - element 64 is shown circumscribing element 68), wherein the baffle (92) is attached to the carrier (74)(Para 59) and the carrier (74) rotates about the axis (A)(see Fig. 5 - element A is shown centered on element A and per Para 57 element 74 is a rotating carrier).
Re claim 17:
McCune discloses the turbofan engine (20) as recited in claim 16 (as described above), including a forward gutter (Modified Fig. 10 above - A (person having ordinary skill in the art would recognize element A as a type of forward gutter)) forward of the carrier (74, carrier - Para 57)(see Fig. 3 and Modified Fig. 10 above - element A is shown forward of element 74 between views of Fig. 3 and Fig. 10 (element 74 is shown in both of Figs. 3 and 10 but is not labelled in Fig. 10)) and an aft gutter (Modified Fig. 10 above - B (person having ordinary skill in the art would recognize element B as a type of aft gutter)) aft of the carrier (74)(see Fig. 3 and Modified Fig. 10 above - element B is shown aft of element 74 between views of Fig. 3 and Fig. 10 (element 74 is shown sump system 122”)(see Modified Fig. 10 above - element B is shown directing flow to element 122).
Re claim 18:
McCune discloses the turbofan engine (20) as recited in claim 17 (as described above), wherein the baffle (92) directs more lubricant flow to the forward gutter (Modified Fig. 10 above - A) and the auxiliary lubrication system (116) than lubricant flow directed to the aft gutter (Modified Fig. 10 above - B) and the sump (Para 68 - “oil sump system 122”)(see Modified Fig. 10 above and Para 68 - flow is shown in Modified Fig. 10 above by dark labels and element 92 is shown directing more flow to element 116 and element A than element 122 and element B as evidenced by three arrows being carried by element 92 to the left and becoming two arrows shown exiting above element 108A while only one arrow is shown carried by element 92 to the right and in the middle of the outer scavenge passage wall 106A provides a 50%-50% distribution between”).
Re claim 23:
McCune discloses the turbofan engine (20) as recited in claim 15 (as described above), wherein the baffle (92) includes a wedge (Modified Fig. 9 above - C (person having ordinary skill in the art would recognize element C as a type of wedge; element C in Modified Fig. 9 above corresponds to the “apex extension” referenced in Para 63)) extending into a circumferential cavity (Modified Fig. 10 above - E) between oppositely facing helical gear regions (Modified Fig. 10 above - C and D (person having ordinary skill in the art would recognize elements C and D collectively as oppositely facing helical gear regions as elements C and D are shown as types of oppositely facing gear regions of element 60 which is described in Para 63 as “a double helical gear”)) of the sun gear (60)(see Modified Figs. 9 and 10 above - element C identified in Modified Fig. 9 above is shown extending into element E in Modified Fig. 10 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (U.S. 2015/0065285), as applied to claim 7 above.

    PNG
    media_image3.png
    383
    440
    media_image3.png
    Greyscale

Re claim 12:
McCune discloses the fan drive gear system (48) as recited in claim 7 (as described above).
McCune fails to disclose including a flow splitter disposed within the channel for splitting lubricant between the first ramp portion and the second ramp portion, the flow splitter including a splitter portion at the inlet and a support portion extending radially within the channel from the splitter portion toward the first ramp portion and the second 
A second embodiment of McCune (see Fig. 11) teaches including a flow splitter (130, flow splitter - Para 69) disposed within a channel (102B, scavenge scoop - Para 69 (shown as a type of channel in Fig. 11)) for splitting lubricant between a ramp portion (Modified Fig. 11 above - A (person having ordinary skill in the art would recognize element A as a type of ramp portion)), the flow splitter (130) including a splitter portion (Modified Fig. 11 above - B (person having ordinary skill in the art would recognize element B as a type of splitter portion)) at an inlet (see Modified Fig. 11 above - element B is shown located at a type of inlet) and a support portion (Modified Fig. 11 above - C (person having ordinary skill in the art would recognize element C as a type of support portion (see para 69 which describes “flow splitter 130…provides structural support between the walls 104A, 104B”))) extending radially within the channel (102B) from the splitter portion (Modified Fig. 11 above - B) toward the ramp portion (Modified Fig. 11 above - A)(see Modified Fig. 11 above - element C is shown extending radially within element 102B from element B toward element A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of McCune as shown in Figs. 9-10 to include the flow splitter (130) of the embodiment of Fig. 11 for the advantage of providing structural support (McCune; Para 69).
By including the flow splitter (130) of the embodiment of McCune depicted in Fig. 11 in the embodiment of McCune depicted in Figs. 9-10, the flow splitter (130) would split lubricant between the first ramp portion (Modified Fig. 9 above - A) and the second .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the flow splitter is spaced apart from a midway point of an axial width of the channel such that incoming lubricant flow is unequally distributed forward and aft of the baffle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hancox (U.S. 2014/0106922) discloses a fan drive gear system (30) for a turbofan engine (Fig. 1) comprising: a sun gear (28) rotatable about an axis (9); a plurality of intermediate gears (32) driven by the sun gear (28); and a baffle (42) disposed between at least two of the plurality of intermediate gears (see Fig. 3) for defining a lubricant flow path from an interface between the sun gear and at least one of the plurality of intermediate gears (see Figs. 3-4), the baffle including a channel (56) with at least one ramp portion (54a) directing lubricant (see Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/18/22